DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards, et al. US2017/0081938.
Richards, et al. teaches a system for packer setting, comprising:
a packer 28;
a telemetry module (the sequenced strains described in ¶0047, wherein transmittal of tension/compression to signal starting the packer setting operation is considered to be wireless as the tension/compression sequence is the signal, and does not rely upon wires) operable to wirelessly receive one or more control signals from a surface location 36; and
a control module Figure 2 coupled to the telemetry module and the packer, wherein the control module is operable to actuate the packer in response to the one or more control signals from the surface location ¶0047-48 (control signals are the tension/compression sequence detected by the strain gauges). The control module has at least one sensor 64, including a pressure gauge that generates the pressure sensor graphs 152 and 190 of Figures 6 and 7. 
A conveyance line 56 that conveys the fluid actuation pressure, in a radial direction when it exits 54a, since the chamber in 54a is wider than the line 56. The control module is disposed on the outside of the conveyance line, since the control module as shown in Figure 2 is held axially to the left of conveyance line 56. A channel (the bore through section 56) extends through the conveyance line from the control module 54 and 67 to an opening (at 54) that is configured to pass hydraulic fluid in a radial direction away from the conveyance line to actuate the packer (the radial direction as described above), wherein the opening 54 is defined by an end of production tubing 
The control module comprises a controller 67, a pump 50, and a reservoir of hydraulic fluid 60.
The packer comprises a piston assembly 58, a seal element (necessarily required to form the body of the packer), and a slip element (¶0052: 5-7 describes slips being set).
a packer setting assembly 26 in the form of a tool string as shown in Figure 3, wherein the tool comprises the control module and a packer setting device at a distal end of the control module, wherein the packer setting device is mechanically latchable with shear screws 102 to the packer to secure the packer setting assembly to the packer as described in ¶0037.
A method of setting the above described packer, comprising:
Transmitting control signals from the surface to the telemetry module (the above described compression/tension sequence detected by the strain gauges);
Pumping hydraulic fluid to hydraulically actuate the packer in response to the control signals ¶0033 (wherein pressurization is pumping),
Setting the packer using the hydraulic fluid ¶0035-0036.
Measuring one or more properties, such as pressure of the hydraulic fluid, indicating of packer setting as the packer is set in the wellbore ¶0014 and ¶0061 describes Figure 7 that shows a pressure graph to operator to provide confirmation that the packer has been properly set.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards, et al. in view of Kilgore US6257338.

Kilgore teaches that it is well-known in the art that a rotary pump is a known type of pump to provide fluid pressurization in a wellbore Column 6: 52-57.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Richards, et al. in view of Kilgore to select the pump to be a rotary hydraulic pump to provide desired pumping of the reservoir fluid in the wellbore.
Claims 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards, et al. in view of Vinegar, et al. US2003/0042026.
Richards, et al.  teaches the invention substantially as claimed, as described above, but does not teach the sensor is a flow meter to measure flow rate of the hydraulic fluid; the wireless communication transmits signals to the surface location; a plurality of transceivers spaced in a well bore between the surface location and the telemetry module, wherein the plurality of transceivers are operable to wirelessly communicate the control signals from the surface location to the control module.
Richards, et al. further teaches that the sensor detects pressure ¶0025: 8-12 of the hydraulic fluid, as described above, and teaches that signals are sent from the downhole control module to the surface location ¶0025: 15-19 that are indicative of packer operation (Figure 7). 
Vinegar, et al. teaches that it is well-known in the art to the sensor is a flow meter to measure flow rate of the hydraulic fluid; the wireless communication ¶0037 transmits 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Richards, et al. in view of Vinegar, et al. to include a flow meter to provide flow rate monitoring of the hydraulic fluid for increased monitoring of the setting packer; using a wireless communication to transmit signals to the surface as a well-known means for providing wellbore communication; and using transceivers to provide connection between the surface controller and the downhole controllers and sensors.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards, et al. in view of Ellson, et al. US7762325.
Richards et al. teaches the invention substantially as claimed, as described above, but does not teach the opening is in fluid communication with the chamber disposed between an outer surface of the conveyance line and an interior of production tubing. 
Ellson, et al. teaches a packer 416 that is actuated by pressurizing in line 428 that extends radially outwards into chamber 420, between conveyance line 410 and the production tubing 418.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Richards, et al. in view of Ellson, et al. to provide the .
Claims 12, 14, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards, et al. in view of Ellson, et al. US7762325
Richards, et al. teaches the invention substantially as claimed, as described above, but does not teach the conveyance line is an interior of the production tubing.
Ellson, et al. teaches packer 416 that is actuated by pressurizing in line 428 that extends radially outwards into chamber 420, between conveyance line 410 and the production tubing 418.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Richards, et al. in view of Ellson, et al. to select the conveyance line to be disposed inside at least a part of the production tubing, as a known means for providing hydraulic communication to a packer.
Richards, et al. further teaches measuring pressure that indicates packer setting sensor detects pressure ¶0025: 8-12 of the hydraulic fluid, as described above, and teaches that signals are sent from the downhole control module to the surface location ¶0025: 15-19 that are indicative of packer operation- Figure 7). Therefore the pumping comprises pumping hydraulic fluid through the channel and opening as described above.

Claims 13, 15,  16, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards, et al. in view of Ellson, et al. as applied to claim 12 above, and further in view of Vinegar, et al..

Richards, et al. further teaches that the sensor detects pressure ¶0025: 8-12 of the hydraulic fluid, as described above, and teaches that signals are sent from the downhole control module to the surface location ¶0025: 15-19 that are indicative of packer operation (Figure 7). 
Vinegar, et al. teaches that it is well-known in the art to the sensor is a flow meter to measure flow rate of the hydraulic fluid; the wireless communication ¶0037 transmits signals to the surface location; a plurality of transceivers (61, 71, 72) spaced in a well bore between the surface location and the telemetry module, wherein the plurality of transceivers are operable to wirelessly communicate the control signals from the surface location to the control module for setting a packer ¶0014, wherein modem 58 transmits and receives signals from the wireless communication system ¶0036.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Richards, et al. in view of Ellson, et al., further in view of Vinegar, et al. to include a flow meter to provide flow rate monitoring of the hydraulic fluid for increased monitoring of the setting packer; using a wireless communication to transmit signals to the surface as a well-known means for providing wellbore .
Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. Applicant’s arguments that Richards, et al. does not teach the opening defined by an end of production tubing and a portion of a packer setting device are refuted. As described above, Richards teaches the opening 54 held between an end of the production tubing 66 that is defined by the shoulder supporting sensor 64, and a setting tool at 58 and 52. 
The claims do not recited subject matter directed towards the conveyance line being held radially inward or concentrically inwards from the opening.
Therefore, applicant’s arguments regarding dependent claims are similarly refuted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/C.R.H/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             6/17/2021